Lundberg Stratton, J.,
dissenting.
{¶ 13} Because I believe that the sanctions imposed in this case are insufficient, I respectfully dissent from the majority’s decision to adopt the conclusions and recommendations of the Board of Commissioners on Grievances and Discipline.
{¶ 14} The respondent in this case had previously been suspended from the practice of law for a period of six months. See Columbus Bar Assn. v. Patterson (1999), 86 Ohio St.3d 23, 711 N.E.2d 221. This suspension was based in part on respondent’s failure to return an unearned retainer, in violation of DR 2-110(A)(3), and for his failure to cooperate in a disciplinary investigation. In fact, respondent remains under suspension in that matter due to his failure to file an affidavit of compliance showing that he made full restitution, including interest, of the unearned retainer.
{¶ 15} In addition, respondent is in default of his substantial child-support obligation, which, as of July 1999, amounted to $45,244, resulting in a felony nonsupport charge in Kentucky. Moreover, in other financial matters, respondent failed to file federal income tax returns for 1993 and 1994 and was sentenced to three years of federal probation for those offenses.
{¶ 16} Finally, in March 2000, after an elaborate game of cat and mouse with the state of Ohio, respondent pled guilty in Muskingum County Court to operating a motor vehicle while under the influence of alcohol. Respondent had been arrested on June 18, 1995, for failure to stay within marked lanes in violation of R.C. 4511.33, operating a motor vehicle while under the influence of alcohol in violation of R.C. 4511.19(A)(1), and possession of marijuana in violation of R.C. 2925.11. After various filings to contest the charges, respondent left the state and failed to appear in court to answer to those charges. Ultimately, he was arrested on a bench warrant for failure to appear in Muskingum County Court when he finally appeared in federal court for sentencing for failure to file tax returns.
{¶ 17} I find it peculiar that the parties agreed as to mitigation that (1) respondent’s violations did not directly relate to the practice of law, (2) respondent’s violations did not adversely affect his clients or the judicial system, and (3) respondent suffered a separate punishment or sanction for each of these viola*505tions. While respondent may have suffered separate punishments, I simply cannot agree that his conduct did not relate to the practice of law, nor can I agree that his conduct did not adversely affect the judicial system. I would hold that our judicial system as well as the practice of law is adversely affected when an attorney willfully fails to fulfill his child support obligations, willfully fails to file tax returns, and willfully fails to appear to answer to criminal charges in court. Respondent has thumbed his nose at officials at all levels of Ohio government, as well as Kentucky, long enough.
Wolman, Genshaft & Gellman and Susan B. Gellman; Jill M. Snitcher McQuain and Bruce A. Campbell, for relator.
Brent Paul Patterson, pro se.
{¶ 18} For all of the reasons above, I would find that the sanction recommended by the Board of Commissioners on Grievances and Discipline and adopted by this court is insufficient, and I would remand the matter to the board for a hearing pursuant to Gov.Bar R. V(8)(D). I respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.